Citation Nr: 0718455	
Decision Date: 06/20/07    Archive Date: 06/29/07

DOCKET NO.  05-21 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right wrist.

2.  Entitlement to service connection for arthritis of the 
left wrist.

3.  Entitlement to service connection for arthritis of the 
right knee.

4.  Entitlement to service connection for arthritis of the 
left knee.

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to service connection for a neck condition, 
to include as secondary to low back strain.

7.  Whether new and material evidence has been received to 
reopen a claim for service connection for low back strain.

8.  Entitlement to an increased rating for a residual 
fracture of the distal pole of the right navicular, currently 
evaluated as 10 percent disabling.
9.  Entitlement to an increased rating for a chip fracture of 
the left carpal bone, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to November 
1977 and July 1989 to October 1992, with subsequent service 
in the Arkansas Army National Guard.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in 
North Little Rock, Arkansas, that denied the benefits sought 
on appeal.  This appeal was originally developed as 
entitlement to service connection for arthritis of the hands.  
During his hearing, it was clarified that the veteran was 
actually claiming service connection for arthritis of the 
wrists.  The issues on the title page of this decision 
reflect the veteran's actual claim.  

The Board notes that on the VA Form 9 received in July 2005 
the veteran raises the issue of a hip condition.  This issue 
has not been developed by the RO and is referred for 
appropriate action.  Additionally, the Board notes that on VA 
Form 21-4138 from May 2006 the veteran seeks service 
connection for post-traumatic stress disorder.  The RO 
appears to be aware of this claim as VCAA notice was sent to 
the veteran in this regard in November 2006 and personnel 
records have been requested, but nevertheless the Board also 
refers this issue for additional appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the file reveals a need for additional 
development.  First, the veteran  seeks service connection 
for a number of conditions that he contends arose during his 
service in the Arkansas National Guard.  The file shows he 
was discharged from the National Guard in October 1998.  
Service connection may be granted for a disability resulting 
from a disease or injury that was incurred in or aggravated 
while performing active duty for training, or from an injury 
incurred in or aggravated while performing inactive duty for 
training.  38 U.S.C.A. § 101(22), 101 (24), 106, 1110, 1131 
(West 2002); 38 C.F.R. § 3.303(a), 3.6(c)(1) (2005).  
Therefore, it is essential that details about the character 
of the veteran's service be ascertained, and that all 
associated service medical records be obtained, before 
adjudication can take place.  While there is some 
documentation of particular dates during which the veteran 
served on active duty for training, his duty status for much 
of the time between his October 1992 discharge from active 
duty and October 1998 discharge from National Guard duty is 
unknown, and it is unclear whether all relevant records have 
been associated with the file.  It does not appear that a 
complete record was ever requested by the RO.  This is 
essential information which must be obtained before 
adjudication can take place.

Additionally, medical records from several sources must be 
obtained before adjudicating the veteran's claim.  At the 
February 2007 hearing the veteran stated he received 
treatment at VAMC facilities in Little Rock and North Little 
Rock, Arkansas, in 2006.  The veteran additionally testified 
that he received a VA examination at one of these facilities 
in 2006.  These documents are not associated with the file. 
There are also private medical records to obtain.  In an 
April 2007 VA Form 21-4138 the veteran stated he has received 
treatment from a private physician, and also, at the time, 
had an impending private medical examination scheduled. 
Additionally, at the hearing the veteran made mention of 
private medical records related to his broken wrists from 
approximately 1978 that do not appear to be associated with 
the file.  All of these records must also be obtained.

The Board notes that 38 C.F.R. § 3.159(c)(1) defines 
reasonable efforts in obtaining records outside the custody 
of the federal government as "an initial request for the 
records, and, if the records are not received, at least one 
follow-up request."  As for federal records, 38 U.S.C. § 
5103A(b)(3) requires that VA continue any attempts to get 
federal records "until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile."  
With VA records, VA is held to have constructive notice of 
the contents of the records at the time of adjudication.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).  If VA makes 
reasonable efforts to obtain relevant non-Federal records but 
is unable to obtain them, or after continued efforts to 
obtain Federal records concludes that it is reasonable 
certain they do not exist or further efforts to obtain them 
would be futile, VA will provide the claimant with oral or 
written notice of that fact.  In such a case, VA must notify 
the veteran of the identity of the records, the efforts VA 
made to obtain the records, a description of any further 
action VA will take on the claim, and notice that the veteran 
is ultimately responsible for providing the evidence.  
38 C.F.R. § 3.159(e)(i)-(iv) (2006).  

Finally, a review of the claims file shows that the veteran 
appears to have pursued a claim for social security benefits 
in February 2006.  All records considered by that agency in 
deciding the veteran's claim for disability benefits, 
including a copy of any decision, should be obtained.  See 
Martin v. Brown, 4 Vet. App. 136 (1993) (not only must the 
final Social Security Administration decision be obtained, 
but all records upon which that decision was based must be 
obtained as well); 38 C.F.R. § 3.159(c)(2) (2006).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Arkansas National Guard 
and/or the National Personnel Record 
Center or other appropriate service 
entity and request that (1) it verify the 
dates of each of the veteran's periods of 
active duty for training, and inactive 
duty for training with the Arkansas Army 
National Guard, and (2) forward any and 
all available service medical records 
associated with such duty that are not 
already incorporated in the record.  If 
no additional service medical records are 
located or if the dates and character of 
the veteran's service in the Arkansas 
Army National Guard cannot be 
ascertained, a written statement to that 
effect should be requested for 
incorporation into the record.

2.  Obtain and associate with the claims 
file all VA records, including VA 
examinations, from the VAMC facilities 
located in Little Rock and North Little 
Rock, Arkansas.  Do not associate 
duplicate records with the file.  Ask the 
veteran if he has received treatment from 
any other VA facility and obtain and 
associate with the claims file any such 
records.  If no records can be obtained 
after an exhaustive search, VA's efforts 
and any resolution determined must be 
fully documented for the record, and the 
requirements of 38 C.F.R. § 3.159(e)(i)-
(iv) (2006) must be complied with.

3.  Contact the veteran and request that 
he provide authorization forms necessary 
to allow the RO to obtain his recent 
private treatment records, to include the 
private medical examination he referred 
to on VA Form 21-4138 in April 2007, the 
private hospital records related to his 
broken wrists referred to at the February 
2007 hearing, and any other private 
treatment he has received since discharge 
related to this claim.  Thereafter, the 
RO should attempt to obtain those 
records.  Do not associate duplicate 
records with the file.  If no records can 
be obtained after an exhaustive search, 
VA's efforts and any resolution 
determined must be fully documented for 
the record, and the requirements of 
38 C.F.R. § 3.159(e)(i)-(iv) (2006) must 
be complied with.

4.  Obtain any Social Security 
Administration (SSA) records pertinent to 
the veteran's claim for Social Security 
disability benefits including a copy of 
any decision and copies of the medical 
records relied upon concerning that 
claim.  (The file indicates the veteran 
was pursuing a claim for Social Security 
benefits in 2006).  

After all of the above actions have been completed, a 
corrective notice and assistance letter has been issued, and 
the veteran has been given adequate time to respond, 
readjudicate his claim.  If the claim remains denied, issue 
to the veteran a supplemental statement of the case, and 
afford the appropriate period of time within which to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the 


	(CONTINUED ON NEXT PAGE)



United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



